

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
1st day of March, 2009, (the “Effective Date”) by and between Flint Telecom
Group. Inc, a Nevada corporation (the “Company”), and Steve Keaveney, whose
residence address is _____________________________________________________ (the
“Executive”).
 
The Company wishes to employ the Executive and the Executive wishes to enter
into the employ of the Company as Chief Financial Officer and Board Member of
the Company.
 
This Agreement shall become effective immediately upon the execution hereof.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:
 
1.      Employment.
 
1.1           Employment and Term.  The Company shall employ the Executive and
the Executive shall continue to serve the Company, on the terms and conditions
set forth herein, for the period (the “Term”) from the Effective Date and
expiring on the second anniversary of the Effective Date, unless sooner
terminated as hereinafter set forth. The Agreement will automatically renew for
subsequent six month period(s), unless terminated at least 60 days prior to the
expiration of the applicable six month period.
 
1.2           Duties of Executive.  The Executive shall serve as Chief Financial
Officer of the Company and shall perform the duties of an executive commensurate
with such position, shall diligently perform all services as may be assigned to
him by the Company’s Board of Directors.  The Executive shall devote his working
time and attention to the business and affairs of the Company, directing the
operations and business development functions of the company by performing the
following duties personally or through subordinate supervisors:  establishing,
recommending or making decisions on all aspects of the business. The Executive
shall report to the Company’s President. The Company agrees that Executive is
not required to relocate from Atlanta, Georgia. The Company further agrees that
Executive may have other non-competitive business interests and may continue as
a Partner of Redquartz Atlanta, LLC.
 
1.3           The Company.  As used herein the term the “Company” shall be
deemed to include any and all present and future subsidiaries, divisions and
affiliates of the Company.
 
2.      Compensation.
 
2.1           Base Salary.  During the term, the Executive shall receive a base
salary of $15,000.00 per month paid bi-weekly. The Board of Directors may also
pay cash, stock or stock option bonuses based on performance if the Company has
achieved the goals set by the Board.
 
2.2           Equity.  Upon the execution of this Agreement, the Company will
issue to the Executive three and one half million (3,500,000) shares of
restricted common stock of the Company, vesting over a period of four years,
such that ¼ of the shares shall vest at the first annual anniversary of the
Effective Date, and quarterly thereafter so that 100% of the shares shall be
fully vested at the Executive’s four year anniversary with the Company.  If the
Executive
 
 
 
 

--------------------------------------------------------------------------------

 
resigns from the Company at any time prior to the Executive’s four year
anniversary, the Executive shall be entitled to all vested shares as of the date
of resignation. If the Executive’s Employment is discontinued after the initial
term of this agreement or if the Executive is terminated without cause, the
Executive shall be entitled to receive full vesting of all 3,500,000 shares.
 
2.3           Stock Option Grants.  Subject to the approval of the Company’s
Board of Directors, the Executive shall be entitled to receive a grant based on
the Executive’s performance during the applicable year. The amount of the stock
option grant in any year shall be determined by reference to the profitability
of the Company and such other measures as the Board of Directors and the
Executive may agree.  The terms and conditions relating to the stock option
grant shall be negotiated in good faith.
 
3.      Expense Reimbursement and Other Benefits.
 
3.1           Expense Reimbursement.  During the Term, upon the submission of
supporting documentation by the Executive, and in accordance with Company
policies for its executives, the Company shall reimburse the Executive for all
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company, including expenses for travel, auto and
entertainment.
 
3.2           Other Benefits.  During the term, Company shall provide Executive
with major medical and dental insurance. The Company shall pay for 100% of the
costs to provide the Executive with “family” coverage for medical and dental
insurance.  
 
3.3           Vacation.  Executive shall be entitled to four weeks of paid
vacation during each calendar year, taking into consideration the business needs
of the Company.
 
3.4           D&O Insurance. The Company agrees to provide Executive with D&O
insurance in a suitable amount agreeable to Executive and the Company will be
responsible for maintaining and continuing this coverage throughout the term of
Executive’s employment.
 
4.      Termination for Cause.  Notwithstanding anything contained in this
Agreement to the contrary, the Company may terminate this Agreement for
Cause.  As used in this Agreement “Cause” shall mean (i) an act of fraud,
embezzlement or theft of funds or property of the Company or any of its
clients/customers; (ii) any intentional wrongful disclosure of proprietary
information or trade secrets of the Company or its affiliates or any intentional
form of self-dealing detrimental to the Interests of the Company; (iii) the
habitual and debilitating use of alcohol or drugs; (iv) continued failure to
comply with the reasonable written directives of the Board of Directors;
insubordination or abandonment of position (after written notice and a
reasonable opportunity to cure); or (v) failure to comply in any material
respect with the terms of this Agreement (after written notice and a reasonable
opportunity to cure).  Upon any termination pursuant to this Section (4) the
Company shall pay to the Executive any unpaid Base Salary at the rate then in
effect accrued through the effective date of termination specified in such
notice.  Except as provided above, the Company shall have no further liability
hereunder other than for reimbursement for reasonable business expenses incurred
prior to the date of termination outlined in Sections 3.1.
 

 
 

--------------------------------------------------------------------------------

 

4.1           Termination Without Cause.  The Company may terminate this
Agreement without cause at any time by giving Executive sixty (60) day prior
written notice of its desire to terminate. In the event the Company elects to
terminate the Agreement pursuant to this Section 4.1, the Company shall have no
further liability hereunder other than for the payment to Executive on the
termination date of any unpaid Base Salary through the termination date,
reimbursement of reasonable business expenses incurred prior to the termination
date, a lump sum of two hundredthousand dollars ($200,000) in cash. The
Executive shall be released from all restrictive covenants within Section 7 of
this Agreement related to competition if terminated without cause, but the
Executive shall not disclose any Company “Confidential Information” (as defined
within Section 7), to any third party.
 
5.      Resignation by Executive.  The Executive upon delivery of notice may
terminate this Agreement therefore upon not less than 60 days prior notice of
such termination.  Upon receipt of such notice, the Company may, in its sole
discretion, release the Executive of his duties and his employment hereunder
prior to the expiration of the 60 day notice period.  Notwithstanding anything
contained in this Agreement to the contrary, in the event of a termination by
the Executive pursuant to this Section 5, the Company shall have no further
liability hereunder other than for reimbursement for reasonable business
expenses incurred prior to the date of termination outlined in Sections 3.1.
 
5.1           Disability.  Notwithstanding anything contained in this Agreement
to the contrary, the Company, by 30 days written notice to the Executive shall
at all times have the right to terminate this Agreement, and the Executive’s
employment hereunder, if the Executive shall, as the result of mental or
physical incapacity, illness or disability, fail to perform his duties and
responsibilities provided for herein for a period of more than 60 days in any 12
month period.  Upon the termination pursuant to this Section, the Company shall
continue (i) to pay to the Executive Base Salary at the rates then in effect for
a period of 6 months after the effective date of termination (the “Severance
Period”), (ii) employee benefit programs as to the Executive for the Severance
Period and (iii) the Company shall be responsible for making payments on behalf
of the Executive and his family to maintain coverage of health and other
benefits under COBRA, for the maximum period allowed.  Except as provided above,
the Company shall have no further liability hereunder other than for
reimbursement for reasonable business expenses, incurred prior to the date of
termination, subject, however to the provisions of Section 3.1.
 
5.2           Changes in Control.  For the purposes of this Agreement, a “Change
of Control” shall be deemed to have taken place if : (i) any person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, becomes the owner of beneficial owner of Company securities, after
the date of this Agreement, having 50% or more of the combined voting power of
the then outstanding securities of the Company that may be cast for the election
of directors of the Company or (ii) the persons who were directors of the
Company before such transactions shall cease to constitute a majority of the
Board of Directors of the Company.
 
(a)           The Company and Executive hereby agree that, if Executive is
affiliated with the Company on the date on which a Change of Control occurs,
(the “Change of Control Date”), and this Agreement is in full force and effect,
the Company (or, if Executive is affiliated with a subsidiary, the subsidiary)
will continue to retain Executive and Executive will remain affiliated with the
Company (or subsidiary), subject to the terms and conditions of this
Agreement,  for the
 

 
 

--------------------------------------------------------------------------------

 

period commencing on the Change of Control Date and ending on the expiration
date of this Agreement (which date shall then become the “Change of Control
Termination Date”) to exercise such authority and perform such executive duties
as are commensurate with the authority being exercised and duties being
performed by the Executive immediately prior to the Change of Control Date.  If
after the Change of Control, Executive is requested, and, in his sole and
absolute discretion, consents to change his principal business location, the
Company will reimburse the Executive for his reasonable relocation expenses,
including, without limitation, moving expenses, temporary living and travel
expenses for a reasonable time while arranging to move his residence to the
changed location, closing costs, if any, associated with the sale of his
existing residence and the purchase of a replacement residence at the changed
location, plus an additional amount representing a gross-up of any state or
federal taxes payable by Executive as a result of any such reimbursement.  If
the Executive shall not consent to change his business location, the Executive
may continue to provide the services required of him hereunder from his then
residence and/or business address until the Change of Control Termination Date,
at which time this Agreement shall terminate, unless sooner terminated or
extended as set forth herein.
 
(b)           During the remaining term hereof after the Change of Control Date,
the Company (or subsidiary) will (i) continue to pay Executive a salary and
benefits at not less than the level applicable to Executive on the Change of
Control Date, (ii) pay Executive bonuses as set forth herein, and (iii) continue
employee benefit programs as to Executive at levels in effect on the Change of
Control Date.
 
(c)           The Company hereby agrees that, if Change of Control occurs prior
to the termination of this Agreement, any Shares owned by the Executive shall
become registered.
 
6.      Death.  In the event of the death of the Executive during the Term of
his employment hereunder, the Company shall pay to the personal representative
of the estate of the deceased Executive any unpaid Base Salary accrued through
the date of his death.  Except as provided above, the Company shall have no
further liability hereunder other than for reimbursement for reasonable business
expenses incurred prior to the date of the Executive’s death, subject, however
to the provisions of Section 3.1.
 
7.      Restrictive Covenants.
 
7.1           Nondisclosure.  During the Term and following termination of the
Executive’s employment with the Company, Executive shall not divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company.  Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Company (which shall include, but not be limited
to, information concerning the Company’s financial condition, prospects,
technology, customers, suppliers, methods of doing business and promotion of the
Company’s products and services) deemed a valuable, special and unique asset of
the Company that is received by the Executive in confidence and as a
fiduciary.  For purposes of this Agreement “Confidential Information” means
information disclosed to the Executive or known by the Executive as a
consequence of or through his employment by the Company (including information
conceived, originated, discovered or developed by the Executive) prior to or
after the date hereof and not generally known or in the public domain, about the
Company or its business.  Notwithstanding the foregoing, nothing
 

 
 

--------------------------------------------------------------------------------

 

herein shall be deemed to restrict the Executive from disclosing Confidential
Information to the extent required by law.
 
7.2           Books and Records.  All books, records, accounts and similar
repositories of Confidential Information of the Company, whether prepared by the
Executive or otherwise coming into the Executive’s possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on termination of this Agreement.
 
7.3           Certain Activities.  The Executive shall not, while employed by
the Company and for a period of 12 months following the date of termination,
directly or indirectly, hire, offer to hire, entice away or in any other manner
persuade or attempt to persuade any officer, employee, agent, customer, lessor,
lessee, licensor, licensee or supplier of Employer or any of its subsidiaries to
discontinue or alter his or its relationship with Employer or any of its
subsidiaries.
 
7.4           Non-Competition.  The Executive shall not in any manner, directly
or indirectly, including through entities controlled by such Executive, while
employed by the Company and for a period of two (2) years following the
Executive’s resignation or fulfillment of the initial term of this agreement (i)
engage or participate in a business, or otherwise perform services for third
parties which are competitive with those performed by the Company, or (ii) own
or operate any business which engages or participates in the same or similar
business or businesses conducted by the Company which performs competitive
services.  Executive shall be deemed to be engaged in the Business or performing
competitive services if the Executive engages in such business or performs such
services directly or indirectly, whether for the Executive’s own account or for
that of another person, firm or corporation, or whether as a stockholder,
principal, partner, member, agent, investor, proprietor, director, officer,
employee or consultant, except as an employee, director or consultant of the
Company; provided, however, that the Executive may hold an investment of no more
than 5% of the equity securities of any publicly traded entity without violating
this Agreement. It is understood and agreed that the business of China Voice
Holding Corp is excluded from this Non-Competition clause.
 
7.5           Property Rights; Assignment of Inventions.  With respect to
information, inventions and discoveries or any interest in any copyright and/or
other property right developed, made or conceived of by Executive, either alone
or with others, at any time during his employment by Employer and whether or not
within working hours, arising out of such employment or pertinent to any field
of business or research in which, during such employment, Employer is engaged or
(if such is known to or ascertainable by Executive) is considering engaging,
Executive hereby agrees:
 
(a)           that all such information, inventions and discoveries or any
interest in any copyright and/or other property right, whether or not patented
or patentable, shall be and remain the exclusive property of the Employer;
 
(b)           to disclose promptly to an authorized representative of Employer
all such information, inventions and discoveries or any copyright and/or other
property right and all information in Executive’s possession as to possible
applications and uses thereof;
 

 
 

--------------------------------------------------------------------------------

 

          (c)           not to file any patent application relating to any such
invention or discovery except with the prior written consent of an authorized
officer of Employer (other than Executive);
 
(d)           that Executive hereby waives and releases any and all rights
Executive may have in and to such information, inventions and discoveries, and
hereby assigns to Executive and/or its nominees all of Executive’s right, title
and interest in them, and all Executive’s right, title and interest in any
patent, patent application, copyright or other property right based
thereon.  Executive hereby irrevocably designates and appoints Employer and each
of its duly authorized officers and agents as his agent and attorney-in-fact to
act for him and on his behalf and in his stead to execute and file any document
and to do all other lawfully permitted acts to further the prosecution, issuance
and enforcement of any such patent, patent application, copyright or other
property right with the same force and effect as if executed and delivered by
Executive; and
 
(e)           at the request of Employer, and without expense to Executive, to
execute such documents and perform such other acts as Employer deems necessary
or appropriate, for Employer to obtain patents on such inventions in a
jurisdiction or jurisdictions designated by Employer, and to assign to Employer
or its designee such inventions and any and all patent applications and patents
relating thereto.
 
7.6           Injunctive Relief.  The parties hereby acknowledge and agree that
(a) Employer will be irreparably injured in the event of a breach by Executive
under this Section 7; (b) monetary damages will not be an adequate remedy for
any such breach; (c) Employer will be entitled to injunctive relief, in addition
to any other remedy which it may have, in the event of any such breach; and (d)
the existence of any claims that Executive may have against Employer, whether
under this Agreement or otherwise, will not be a defense to the enforcement by
Employer of any of its rights under this Section 7.
 
7.7           Non-Exclusivity and Survival.  The covenants of the Executive
contained in this Section 7 are in addition to, and not in lieu of, any
obligations that Executive may have with respect to the subject matter hereof,
whether by contractor by law, and such covenants and their enforceability shall
survive any termination of the Employment Term by either party and any
investigation made with respect to the breach thereof by Employer at any time.
 
8.      Withholding.  Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive or the Executive’s
estate or beneficiaries shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation
 
9.      Arbitration.  Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance herewith, and judgment upon the award rendered by the arbitrators may
be entered in any Court having jurisdiction thereof.  Venue of the arbitration
shall be in Palm Beach County, Florida.  Any controversy or claim shall be
submitted to three arbitrators selected from the panels of the arbitrators of
the American Arbitration Association.  The arbitrators, in addition to any award
made, shall have the discretion to award the prevailing party the costs of the
proceedings, together with reasonable attorneys’ fees, provided that absent such
award, each party shall bear the costs of its own counsel and
 

 
 

--------------------------------------------------------------------------------

 

presentation of evidence, and each party shall share equally the cost of such
arbitration proceeding.  Any award made hereunder may be docketed in a court of
competent jurisdiction in Palm Beach County, Florida, and all parties hereby
consent to the personal jurisdiction of such court for purposes of the
enforcement of the arbitration award.
 
10.           Binding Effect.  Except as herein otherwise provided, this
Agreement shall inure to the benefit of and shall be binding upon the parties
hereto, their personal representatives, successors, heirs and assigns.  The
Executive may not assign his rights or benefits, or delegate any of his duties,
hereunder without the prior written consent of the Company.
 
11.           Further Assurances.  At any time, and from time to time, each
party will take such action as may be reasonably requested by the other party to
carry out the intent and purposes of this Agreement.
 
12.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof.  It
supersedes all prior negotiations, letters and understandings relating to the
subject matter hereof.
 
13.           Amendment.  This Agreement may not be amended, supplemented or
modified in whole or in part except by an instrument in writing signed by the
party or parties against whom enforcement of any such amendment, supplement or
modification is sought.
 
14.           Choice of Law.  This Agreement will be interpreted, construed and
enforced in accordance with the laws of the State of Florida, without giving
effect to the application of the principles pertaining to conflicts of laws.
 
15.           Effect of Waiver.  The failure of any party at any time or times
to require performance of any provision of this Agreement will in no manner
affect the right to enforce the same.  The waiver by any party of any breach of
any provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.
 
16.           Construction.  The parties hereto and their respective legal
counsel participated in the preparation of this Agreement; therefore, this
Agreement shall be construed neither against nor in favor of any of the parties
hereto, but rather in accordance with the fair meaning thereof.
 
17.           Severability.  The invalidity, illegality or unenforceability of
any provision or provisions of this Agreement will not affect any other
provision of this Agreement, which will remain in full force and effect, nor
will the invalidity, illegality or unenforceability of a portion of any
provision of this Agreement affect the balance of such provision.  In the event
that any one or more of the provisions contained in this Agreement or any
portion thereof shall for any reason be held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be reformed, construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein.
 
18.           No Third-Party Beneficiaries.  No person shall be deemed to
possess any third-party beneficiary right pursuant to this Agreement.  It is the
intent of the parties hereto that no direct benefit to any third party is
intended or implied by the execution of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
19.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original.
 
20.           Notice.  Any notice required or permitted to be delivered
hereunder shall be in writing and shall be deemed to have been delivered when
hand delivered, sent by facsimile with receipt confirmed or when deposited in
the United States mail, postage prepaid, registered or certified mail, return
receipt requested, or by overnight courier, addressed to the parties at the
addresses first stated herein, or to such other address as either party hereto
shall from time to time designate to the other party by notice in writing as
provided herein.
 
IN WITNESS WHEREOF, this Agreement has been duly signed by the parties hereto on
the day and year first above written.
 
Flint Telecom Group, Inc.
 
 
By: /s/ Vincent
Browne                                                                
 
Vincent Browne,  CEO
 


 


 
/s/ Steve
Keaveney                                                                
 
Steve Keaveney
 

 
 

--------------------------------------------------------------------------------

 
